Citation Nr: 0206354	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for narcolepsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active military service from November 1951 to 
October 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for narcolepsy.  In January 1999, the 
Board determined that new and material evidence had been 
submitted to reopen the claim of service connection for 
narcolepsy and remanded this case to the RO for further 
development.  The Board notes that although the Board found 
that the veteran's claim was well-grounded, this is no longer 
necessary pursuant to the Veterans Claims Assistance Act of 
2000, as set forth below.

The veteran filed a claim for benefits under 38 U.S.C.A. 
§ 1154.  This issue is referred to the RO.


FINDING OF FACT

Narcolepsy was not manifest during service and is not 
attributable to service.  


CONCLUSION OF LAW

Narcolepsy was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
January 1999 Board decision that his claim was reopened and 
the June 2001 supplemental statement of the case addressed 
the claim on the merits and advised the veteran of the 
reasons and bases for the denial of his claim.  The Board 
concludes that the discussions in the Board decision and in 
the supplemental statement of the case informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the Board remanded this case specifically to assist the 
veteran.  He was afforded a VA examination in March 2001.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

The service medical records reflect that during service, the 
veteran was treated for tension vascular headaches, passive 
dependency reaction, and acute situational maladjustment.  It 
was determined that he was unfit for duty due to his 
situational maladjustment.  He was discharged in October 
1953.  The Board notes that the records reveal that the 
veteran was evaluated at length for his headaches and his 
psychiatric problems.  He did not complain of any 
symptomatology associated with narcolepsy nor was he 
diagnosed as having narcolepsy.  

Following service, the veteran was examined by VA in January 
1954.  He was diagnosed as having passive dependency 
reaction.  He did not complain of any symptomatology 
associated with narcolepsy nor was he diagnosed as having 
narcolepsy.  In December 1954, the veteran was treated by a 
private physician, Thomas P. R. Hinchey, M.D., for vascular 
headaches with an underlying emotional factor.  The veteran 
did not complain of any symptomatology associated with 
narcolepsy nor was he diagnosed as having narcolepsy.  Lay 
statements received in January 1955 showed that the veteran 
was having difficulty maintaining employment due to 
headaches.  There was no mention of any symptomatology 
associated with narcolepsy.  In March 1955, the veteran was 
afforded a VA examination which resulted in a diagnosis of 
migraine headache in a passive dependent individual.  

In 1973, the veteran was diagnosed as having depressive 
neurosis by VA.  In 1975, the veteran was hospitalized by VA.  
At that time, he reported that he had a 25 year history of 
frequent episodes of an overwhelming urge to sleep.  It was 
noted that his history was suggestive of narcolepsy in some 
respects, but without cataplexy, sleep paralysis, hypnagogic 
states.  Chest x-rays, skull x-rays, brain scan, 
electroencephalogram (EEG) with submental electromyograph 
(EMG) monitoring were all within normal limits with no 
abnormal onset of rapid eye movement (REM) sleep. 

In January 1975, the veteran was afforded a VA examination.  
At that time, he reported that he was suffering from 
headaches which prevented sleep, but also that he suffered 
from narcolepsy which caused him to be unable to stay awake.  
Upon neurological examination, the examiner noted that the 
veteran was "chronically fatigued and it appeared that his 
symptoms represented large controversial concomitants of 
anxiety with a neurotic manifestations energy consuming; a 
person in painful, uneasiness of mind, presenting at state of 
heightened tension and apprehension, with anxiety expressed 
his insomnia, restlessness and psychosomatic disturbances.  
He is chronically fatigued, feels weak and run down and has 
remained a prisoner of self reflection, a person who lives 
under emotional tension..."  The diagnoses were anxiety 
reaction with depressive features, migraine in a passive 
dependent personality, and narcolepsy.  

A July 1975 VA outpatient report noted that the veteran had 
possible narcolepsy.  An August 1977 report noted that 
narcolepsy had been diagnosed in 1975.  

In a June 1979 statement, Dr. S. noted that he had been 
treating the veteran since 1974 for various medical problems.  
Included in these problems were the veteran's reports of 
episodic weakness, sleepiness, and exhaustion which the 
veteran dated back to his days in the service.  The physician 
indicated that he could not put a definite diagnostic name to 
these episodes, but indicated that they were something akin 
to a mild narcoleptic-like attack.  

In May 1981, Dr. S. reported that he had first seen the 
veteran in 1974.  He was diagnosed, in part, with effective 
narcolepsy.

In October 1981, the veteran was afforded a VA 
neuropsychiatric examination.  At that time, the veteran 
reported that he had had narcolepsy since 1952 and indicated 
that he had been unable to find employment because of 
narcolepsy.  He was diagnosed, in part, with narcolepsy by 
history.  On VA neurology examination, the veteran reported 
that he had had episodes of extreme weakness and excessive 
fatigue since service, although the examiner noted that these 
were not delineated in his record until 1973.  He indicated 
that he also had episodes of loss of strength in his lower 
extremities.  Electroencephalograms were reported to have not 
shown an early onset of REM sleep.  The veteran was 
diagnosed, in part, with narcolepsy by history.  The examiner 
commented that the veteran had had a long history of sleep 
disorder, which had been called narcolepsy on a number of 
occasions as well as pseudonarcolepsy.  The examiner reported 
that there were many characteristics that were not compatible 
with true narcolepsy, but that the borderlines of the 
veteran's disease were shadowy enough that it was difficult 
to deny its existence, especially in view of the fact that no 
absolute tests for the disease existed.  The veteran's 
episodes of weakness of the legs were reported not to sound 
like cataplexy in the usual form of the disease, but that it 
was difficult to make a differentiation.  The examiner 
reported that, regardless of what the veteran's basic disease 
was, there was an enormous psychogenic overlay which 
certainly dated back to his time in service.

In August 1994, Social Security Administration records 
reported that the veteran was denied Social Security 
Disability Benefits.  The veteran had indicated that he had 
been disabled because of narcolepsy, ulcers, headaches and 
arthritis. 

Received in November 1996 were VA treatment records, 
reflecting treatment from November 1994 to September 1996.  
In May 1996, an EEG revealed a normal record in the awake, 
drowsy, and sleep states.  In September 1996, the veteran 
underwent a polysomnography.  It was reported that the 
veteran had a past medical history for narcolepsy and was 
noted to have been diagnosed approximately 20 years before.

In March 2001, the veteran was afforded a VA epilepsy and 
narcolepsy examination.  At that time, the veteran related 
that during his first or second year in service, he developed 
episodes where he became fatigued and his legs were weak and 
he lost consciousness.  However, his physical examinations 
were normal.  The veteran related that he had had several of 
these episodes when he was exercising and collapsed.  No 
diagnosis was made.  The examiner noted that in 1974-1974, 
Dr. S. noted that the veteran had marked sleepiness and made 
a presumptive diagnosis of narcolepsy based on the symptoms.  
However, a full sleep study was not available until 1996.  
The examiner noted that the study showed severe sleep apnea.  
The examiner indicated that the diagnosis of narcolepsy and 
obstructive sleep apnea may occur in the same individual.  
Therefore, the diagnosis of narcolepsy was not clearly made 
by the sleep study due to the superimposed obstructive sleep 
apnea.  The examiner stated that the veteran had clinical 
features which supported a diagnosis of narcolepsy.  In 
addition, he indicated that the veteran was being treated for 
obstructive sleep apnea and superimposed depression.  The 
examiner noted that there was no documentation within the 
veteran's medical records to document his seeing physicians 
in service for spells of falling to the floor and his history 
in that regard was provided by the veteran.  However, the 
examiner opined that with the current clinical picture and 
with the veteran's sleep studies, a diagnosis of narcolepsy 
cannot be excluded and it was his opinion that it was as 
likely as note that the veteran suffers from narcolepsy 
which, per the veteran's history, dates back to service.  


Analysis

In this case, while the veteran is a wartime veteran, the 
record does not show nor does he assert that he injured his 
eyes or back during combat.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  With chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Board finds that the evidence establishes that the 
veteran currently has narcolepsy.  The initial diagnosis was 
made about 20 years after his discharge from service in 1953.  
A review of the evidence does not show that the veteran's 
reported symptoms of narcolepsy were documented during 
service.  Rather, the veteran was treated for extensive 
symptoms of psychiatric and headache origin.  The veteran has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the etiology of his narcolepsy 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  That being noted, the veteran is considered to 
be competent to report that he suffered symptoms such as 
fatigue, weakness, falling down, and loss of consciousness.  
He has reported that these symptoms occurred during service.  

In weighing the veteran's statements against the lack of any 
documentation of such episodes in the service medical 
records, the Board must consider all evidence.  

In 1981, the examiner questioned whether the veteran had 
narcolepsy.  It has since been resolved that he may have this 
disorder.  Nevertheless, the examiner reported that, 
regardless of what the veteran's basic disease was, there was 
an enormous psychogenic overlay which certainly dated back to 
his time in service.  In March 2001, the examiner stated that 
there was no documentation within the veteran's medical 
records to document his seeing physicians within the service 
for spells of falling to the floor and his history in that 
regard was provided by the veteran.  However, the examiner 
opined that with the current clinical picture and with the 
veteran's sleep studies, a diagnosis of narcolepsy cannot be 
excluded and it was his opinion that it was as likely as not 
that the veteran suffers from narcolepsy which, per the 
veteran's history, dates back to service.  However, the 
examiner did not make an independent judgment that the 
disorder began in service.  An opinion based upon history is 
no better than the history provided.

The Board finds that in reviewing the evidence as a whole to 
include post-service sleep studies and the current diagnosis 
of narcolepsy, the Board finds that the veteran's reports of 
having initial symptoms in service to be not reliable.  It is 
apparent from the record that the veteran also had, during 
service, symptoms associated with other medical problems.  It 
is reasonable to believe that these symptoms were the focus 
of the inservice examiners.  It is also reasonable to 
conclude that a person would mention symptoms of a sleep 
disorder, particularly one that may involve falling and 
collapsing.  The veteran had also filed a claim for service 
connection in 1953.  However, his application was silent for 
a sleep disorder.  His silence when otherwise speaking 
constitutes negative evidence.  Further, when evaluated in 
1954, he denied a history of fits and fainting spells.  His 
silence, again constitutes negative evidence.  Similarly, 
when seen by a private examiner in 1954, he reported numerous 
problems, but not manifestations of narcolepsy.  

The Board has reviewed the entire record.  The Board finds 
that his assertions of symptoms of narcolepsy, decades after 
service, are less probative than the inservice records, the 
records in proximity to service and the veteran's own 
statements in proximity to service.  Furthermore, there is no 
competent evidence of narcolepsy within 1 year of separation 
from service and no competent evidence relating narcolepsy to 
service.  The October 1981 statement that the veteran has had 
psychogenic overlay back to service, is not the same as 
stating that there has been narcolepsy since service.  
Rather, that examiner, after reviewing the file, concluded 
that the pertinent manifestations had not been delineated 
until 1973.  In sum, the Board concludes that the veteran is 
not a reliable historian and any medical opinion based on 
that history is equally unreliable.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Service connection for narcolepsy is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

